Citation Nr: 0521830	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  00-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left shoulder, neck and 
back disorders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1979 
with periods of both active and inactive duty training from 
March 1983 to December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Portland, Oregon, Regional Office 
(RO).  That decision denied service connection for left 
shoulder, neck and back disorders.

The Board remanded the claim in September 2003 for further 
development.


FINDING OF FACT

On July 27, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In September 
2003, the Board remanded the claim for a VA examination.  A 
VA examination was scheduled and the veteran failed to 
report.  The veteran was contacted by telephone and noted 
that he was withdrawing his claim.  In a July 27, 2005 
informal brief the veteran's representative noted that the 
record "reveals telephonic contact between the RO and the 
veteran and his spouse and, while not in writing, it appears 
that the appeal has been effectively withdrawn by the 
appellant."

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


